UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2005


In Re:   BOBBY EUGENE RODDY,

                Petitioner.



   On Petition for Writ of Mandamus.         (2:15-cv-00026-JPB-JSK)


Submitted:   January 14, 2016                Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bobby Eugene Roddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bobby Eugene Roddy petitions for a writ of mandamus seeking

an   order   from      this    court   to   discharge         his    indictment.          We

conclude that Roddy is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                 Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      Mandamus may not be used as a substitute for appeal.                           In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                              This

court    does    not    have     jurisdiction         to   grant      mandamus      relief

against state officials, Gurley v. Superior Court of Mecklenburg

Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction      to    review    final     state      court        orders,    Dist.      of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

      The    relief    sought     by   Roddy     is    not    available       by    way   of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                We

dispense     with      oral    argument     because          the    facts     and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3